Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 08/23/21 is acknowledged. 


2. Claims  1-3, 5,  9- 16  are pending. 

3. Claims  12-16 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-3, 5, 9-11 read on support for culturing cells comprising silica nanoparticles having an open stroma and solid support to which silica nanoparticles are bound  are under consideration in the instant application.



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims  1-3,5,9-11 stand rejected under 35 U.S.C. 103 as being unpatentable over US Papent Application 20080268538,  US Patent 63199715,  US Patent 10881620, Zhao et al ( Account of Chemical Res, 2014,v.47, pages 3632-3642 ) and Joong-Hyun Kim ( BioMed Research Internat. 2016, pages 1-9) for the same reasons set forth in the previous Office Action, mailed on 05/21/21.



Applicant assert that not of the prior art references teaches or suggest silica nanoparticles with open stroma comprising a physiologically active substance.

It has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

It is well settled that a conclusion of obviousness does not require absolute predictability, only a reasonable expectation of success In re O’Farrell,  853 F2d 894,903-04,7 USPQ2d 1673,1681 (Fed.Cir.1988) and  In re Longi, 759 F2d 887,225 USPQ2d 645, 652 (Fed.Cir.1985)

As has been stated previously, the Examiner acknowledge that  none of  the recited  prior art explicitly teach that silica nanoparticles having an open stroma.  However,  the  instant  Specification teaches that the silica nanoparticles of the invention  may be in porous form. ( see  the instant Specification, paragraph 0016).  Thus, it is the Examiners position that the recited porous silica nanoparticles  that  contained an active substance are the same as instantly claimed , i.e. having active substance in the inner portion of open stroma. Since the office does not have a laboratory to test the reference silica nanoparticles it is applicant’s burden to show that the reference silica nanoparticles  do not have  an active substance in the inner portion of open stroma as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

 It is noted that Applicant provide no evidences that the recited prior art porous  silica nanoparticles do not have an open stroma comprising a physiologically active substance.

 
As has been stated previously, US Patent  Application teaches a support for culturing cells comprising silica nanoparticles attached to solid support ( see entire document, paragraph 0028 and claims in particular).

US Patent ‘715 teaches the use of   porous silica nanoparticles to delivery active substances during  cell  culturing ( see entire document,  paragraph 5, 16 and examples 1 and 2 in particular).

US Patent ‘620  teaches the use of   porous silica nanoparticles to delivery active substances including biomolecules. US Patent ‘620  teaches that said biomolecules located within said silica nanoparticles.  US Patent ‘620 teaches that said silica nanoparticles can be attached to solid support ( see entire document,  paragraphs 34  46, 51, and 96 in particular).



Joong-Hyun Kim et al teach the use of mesoporous silica nanoparticles that contains VEGF  for cell culturing. ( see entire document, Abstarct and Material and Method in particular). 


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Claims  2, 3, 5  and 9 are  included because it would be conventional and within the skill of the art to  identify (i) types of active substances to be used to support cell culturing;  or  (ii)  types of cilica nanoparticles to be used ;  (iii) types of solid support to attached said nanoparticles.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 
    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).



6. No claims is allowed.

7. THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644